Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 24, 2016

                                     No. 04-16-00190-CV

                                     John M. DONOHUE,
                                          Appellant

                                               v.

   CITY OF BOERNE CHIEF OF POLICE JAMES KOEHLER, Officer Pablo Morales,
                          and Martha L. Donohue,
                                Appellees

                    From the County Court at Law, Kendall County, Texas
                               Trial Court No. 15-003-CCL
                      Honorable William R. Palmer Jr., Judge Presiding


                                        ORDER
       On May 24, 2016, we ordered that John M. Donohue may pursue this appeal against
James Koehler in his capacity as Chief of Police of the City of Boerne, Officer Pablo Morales,
and Martha L. Donohue. On June 20, 2016, Donohue filed a brief in which he lists only Chief
Koehler and Officer Morales as appellees, and the only issues raised and argued concern the
dismissal of Donohue’s claims against Chief Koehler and Officer Morales.

        Donohue’s brief does not raise any issues or points relating to Martha L. Donohue, nor
does it list her as an appellee. If Donohue intends to pursue his appeal against Martha L.
Donohue, we order the brief must be filed by July 11, 2016. If Donohue fails to file the brief by
the date ordered, we will dismiss the appeal against Martha L. Donohue for want of prosecution.
See Tex. R. App. P. 38.8(a).


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2016.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court